Citation Nr: 1105669	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from October 
1987 to April 1988, from December 1988 to May 1995, and from 
October 2001 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The file indicates there may be outstanding private treatment 
records that need to obtained and considered.  Already in the 
file are private treatment records for sinusitis-related symptoms 
from the Premier Medical Group, dated in November and December 
2003 and March 2005.  However, it is unclear whether other 
potentially relevant, more recent, treatment records from this 
facility also exist, which, if they do, also would need to be 
obtained and considered.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required 
to make reasonable efforts to obtain relevant records, including 
private records, which the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2010).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant.  Id.  This notice must 
identify the records not obtained, explain the efforts made to 
obtain them, and describe any further action VA will take on the 
claim.  Id.  VA regulation clarifies that "reasonable efforts" 
will generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).

Here, though, it does not appear the RO has attempted to obtain 
any private treatment records from the Premier Medical Group, 
especially since the last known treatment in March 2005, so six 
years ago.  This is all the more necessary as the Veteran 
mentioned in his September 2005 notice of disagreement (NOD) that 
he then recently had seen his doctor, albeit without specifying 
the name of the doctor, who had prescribed a higher level of 
medication.  So the AMC must attempt to obtain any outstanding 
treatment records from the Premier Medical Group or elsewhere.  
Id.

The AMC also needs to determine whether there are any outstanding 
VA outpatient treatment records that may be pertinent.  In August 
2004 the Veteran indicated he had received treatment for his 
chronic sinusitis at the local VA Medical Center (VAMC) in 
Nashville.  The Board sees that, in March 2005, so subsequently, 
the RO received a negative response to its inquiry regarding 
treatment records concerning the Veteran at this VAMC.  But it is 
unclear whether he mistakenly misidentified the VA facility he 
believes was his treating provider.  In any event, many ensuing 
years have passed since that inquiry, while the appeal has been 
pending.  So, at the very least, the AMC should determine whether 
there are now any outstanding VA outpatient treatment records for 
this Veteran, either at the local Nashville VAMC or any other VA 
facility.  And, as mentioned, this is all the more necessary 
since he indicated as late as September 2005 that he then 
recently had seen his doctor for his sinus-related symptoms, 
albeit without specifying whether a VA or private treating 
physician.

As such, aside from requesting any additional private treatment 
records, VA must also obtain all recent relevant treatment 
records concerning the Veteran from the local VAMC in Nashville 
or any other VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA has constructive, if not actual, notice of this 
evidence because it is generated within VA's healthcare system).  
See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3), (e)(1).  The AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them would 
be futile.  The Veteran should also be apprised of the latter 
situation, if it arises.  

Third and finally, since this appeal has been ongoing for many 
years, the Board finds that another VA compensation examination 
is needed to reassess the severity of the chronic sinusitis.  
This additional examination is especially required because the 
Veteran's last VA compensation examination for this disability 
was in February 2005, so six years ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).

And to this end, it is necessary for the designated VA examiner 
to determine whether the Veteran's sinusitis now meets the 
criteria for a compensable rating, particularly in terms of the 
applicable rating criteria listed in Diagnostic Code 6513.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  See 
also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in diagnostic code must be 
specifically explained).  

According to DC 6513, a 10 percent rating will be assigned where 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.
A 30 percent evaluation is warranted where there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  
The maximum schedular rating of 50 percent is assigned following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of the 
affected sinuses, and purulent discharge or crusting 
after repeated surgeries.

A note in this DC explains that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

The last VA examination report, in February 2006, recorded the 
Veteran's complaints of sinus problems on a continuous basis, 
with daily sinus congestion.  He also alleged that he had taken 
one course of antibiotics in the past year.  And after objective 
physical examination, the examiner diagnosed chronic sinus 
congestion.  This examiner added that "the Veteran had required 
only one course of oral antibiotics in the last 12 months and bed 
rest."  So that February 2005 VA examiner appeared to conclude 
the Veteran had had one incapacitating episode during the 
preceding year, along with a course of antibiotic treatment, 
which would warrant a minimally compensable 10 percent rating 
under DC 6513.  

The Veteran's representative asserts in his January 2010 informal 
hearing presentation that the Veteran's sinusitis since has 
worsened, but there is insufficient medical evidence of record 
for the Board to make this determination.  So another examination 
is needed.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Ask the Veteran to complete and 
return the necessary authorization (VA 
Form 21-4142) to obtain any outstanding 
private treatment records - including, 
but not limited to, those at the 
Premier Medical Group since March 2005.  

Ask the Veteran to assist in obtaining 
these additional records by providing the 
relevant dates of treatment, names of the 
treating physicians, phone numbers and 
addresses, or by himself providing these 
treatment records if, for example, he has 
them in his personal possession.  If he 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them with at least 
one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1).

2.	Also ask the Veteran to assist in 
obtaining any outstanding VA treatment 
records by specifying dates, locations, 
and providers of treatments at VA 
facilities.  After allowing an appropriate 
time for response, obtain all identified 
records.  This includes, but is not 
limited to, any records located at the 
local VAMC in Nashville, Tennessee.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the claims file and 
the Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2) and (e)(1).

3.	Upon receipt of any additional 
records requested in the preceding 
paragraphs (#1 and #2), schedule the 
Veteran for an appropriate VA compensation 
examination to reassess the severity of 
his chronic sinusitis.  He is hereby 
advised that failure to report for this VA 
examination, without good cause, will have 
adverse consequences on his pending claim 
for a higher rating for this disability.  
38 C.F.R. § 3.655.  

The examiner should report findings so as 
to permit rating the sinusitis under the 
relevant rating criteria found at 38 
C.F.R. § 4.97, DC 6513.  The examination 
should include any diagnostic testing or 
evaluation needed to address these rating 
criteria.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  The 
examiner must discuss the rationale of all 
opinions and conclusions expressed, 
whether favorable or unfavorable to the 
claim, if necessary citing to specific 
evidence in the file.

4.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


